Citation Nr: 0115004	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-03 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for PTSD and assigned a 10 percent evaluation 
effective October 31, 1994.  The veteran filed a December 
1997 notice of disagreement concerning his initial disability 
rating, and was sent a January 1998 statement of the case.  
He then filed a March 1998 substantive appeal, perfecting his 
appeal.  By a rating decision dated November 1999, the 
veteran's evaluation for PTSD was increased to 50 percent 
effective October 31, 1994.

This matter was remanded in May 2000 for the purpose of 
obtaining additional medical evidence.  This case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

Throughout the period under consideration, the veteran's 
service connected PTSD has been manifested by symptomatology 
which results in no more than severe social and employment 
impairment, and less than total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 
percent (but no higher) for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, including §§ 4.7, 4.132, 
Diagnostic Code 9411 (1994); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This newly enacted legislation provides, 
among other things, for VA assistance to claimants under 
certain circumstances.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that his PTSD is more severe than 
contemplated by the 50 percent evaluation assigned.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The 
Fenderson case requires consideration be given to staged 
ratings in claims arising out of the original grant of 
service connection.  The severity of the veteran's disability 
must be evaluated from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Inasmuch as the 
grant of the 50 percent rating is not the maximum benefit 
under the rating schedule, the claim for an initial rating in 
excess of 10 percent for this disability remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Althought the claim has not been developed under the VCAA, no 
additional development is necessary.  The record includes a 
September 2000 VA examination report (which is adequate for 
rating purposes), VA outpatient treatment reports; Vet Center 
therapist statement; private physician's statement.  No 
additional pertinent evidence has been identified by the 
veteran, and therefore the record as it stands is complete 
and adequate for appellate review.  

Additionally, the record shows that the veteran has been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
rating for the disability at issue.  Discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Under these circumstances,  there is no 
reasonable possibility that further assistance to the veteran 
would aid in substantiating the clasim.  Thus, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).  

By a rating decision dated October 1997, the veteran was 
service connected for PTSD arising from combat experiences in 
the Korean War.  At his December 1996 VA examination, the 
veteran reported being disabled since 1991 when he broke 
three vertebrae after falling on ice.  At the time of the 
examination he was baby-sitting for two children and enjoyed 
the work.  He indicated that knowing about his PTSD helped 
him and he was less anxious, was able to go to movies, was 
able to face crowds, and had fewer nightmares.  He indicated 
that he was able to comprehend it and that helped him.  He 
denied any manic depressive symptoms and denied any delusions 
or hallucinations.  The examination showed the veteran to be 
well groomed, pleasant and cooperative, coherent and goal 
directed, euthymic mood and affect.  He was a little annoyed 
about his delay of claims which had been two years in 
waiting.  There was no evidence of any hallucinations or 
delusions and he was oriented to time, place and person.  
There were normal cognitive functions, good insight, and 
judgment.

Statement from Dr. P.K. dated April 1998 indicates that he 
had been treating the veteran for chronic anxiety and panic 
attacks from 1989 to January 1998.

Statement from Vet Center from H.L.C., Jr., ACSW dated August 
1996 documents the veteran's stressors, specifically that in 
which the veteran accidentally killed two Korean children 
hidden in a crate floating down a river.  The counselor wrote 
in a May 1998 statement that the veteran had experienced an 
increase in his PTSD symptoms beginning in March 1998.  The 
counselor indicated that the veteran's memories of combat had 
begun to resurface, resulting in increased nightmares and 
other sleep disturbances, panic attacks, and feelings of 
alienation and isolation.  The veteran resumed attending 
counseling sessions on a weekly basis.

Statement from VA physician indicating that he had treated 
the veteran since December 1997 for PTSD and that the veteran 
continued to have nightmares, sleep disturbance, anxiety 
symptoms, and depression.  The physician noted that the 
symptoms had increased necessitating an increase in 
medication.

VA outpatient treatment reports dated October 1994 to March 
1999 indicate continuing counseling and medication therapy 
for significant PTSD.  It was noted that the veteran 
experienced panic attacks and was reliving the Korean War.  
The veteran also reported trouble sleeping.  The reports show 
that the veteran had fair concentration but had depression 
and problems with memory.  The veteran displayed avoidant 
behavior and had multiple jobs because he indicated he was 
unable to deal with stress.  The veteran had periods of anger 
and was noted to have good contact with reality.  

By a rating decision dated November 1999, the veteran's 
evaluation for PTSD was increased to 50 percent effective 
October 31, 1994.  In May 2000 the Board remanded the PTSD 
increased rating issue for a VA psychiatric evaluation.

At a VA examination dated September 2000, the veteran 
reported that his condition had worsened since 1996, but 
denied any hospitalization.  He indicated that he had all the 
symptoms of PTSD.  The veteran denied any legal problems and 
continued to have problems with people relationships.  The 
veteran reported having no significant leisure activities and 
denied any history of violence or assaultiveness; however, he 
claimed that he thought a lot about suicide.  The examination 
showed the veteran to be oriented to time, place, and person.  
He denied any delusions or hallucinations and his speech was 
normal.  He was cooperative and complained of a problem with 
concentration.  The veteran's memory was mostly intact, but 
patchy, and there were things he could not remember.  The 
veteran complained of being very impatient and having 
continuous nightmares and flashbacks, and having guilty 
feelings.  He reported having frequent suicidal ideas, but 
denied any actual attempt.  He claimed of being very angry 
with people for no reason and the veteran had an exaggerated 
startle response.  The veteran reported having very few 
friends and indicated that he avoided crowds, music, etc.  
The examiner stated that he had again reviewed the veteran's 
claims file and noted that, "As I stated, according to him, 
his symptoms and problems have increased and nothing has 
changed much.  He still has difficulty with social 
relationships.  He has not worked since last seen in 1996."
The Axis I diagnoses were PTSD, chronic delayed; Axis III 
diagnosis was noted as numerous physical problems.  The 
examiner assessed a Global Assessment of Functioning (GAF) 
score of 50.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). 61 Fed. Reg. 52700 (1996) (codified at 38 
C.F.R. § 4.125).  The new criteria for evaluating service-
connected psychiatric disability are codified at 38 C.F.R. § 
4.130 (2000).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

Under the former criteria, a 50 percent rating is warranted 
for PTSD when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; and where, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired. In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent schedular evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132 (1994).

Under the amended criteria for evaluating PTSD, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The September 2000 VA examiner assessed a GAF of "around" 50.  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  
A score of 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." 

Under the facts of this case a 70 percent rating is warranted 
under both the old and the new rating criteria.  While VA 
examinations in December 1996 and September 2000 revealed no 
problems with neglect of personal appearance and hygiene, 
spatial disorientation, illogical, obscure or irrelevant 
speech or near-continuous panic or depression, the September 
2000 examination noted suicidal ideation, complaints of 
occasional spatial disorientation apparently associated with 
flashbacks, and a patchy memory.  The veteran also 
demonstrated an exaggerated startle response, had not worked 
since 1996, and had problems with relationships with others.  
While not all of the symptoms listed under the new rating 
criteria have been documented, the disability picture 
associated with the veteran's PTSD more nearly approximates 
the criteria for a 70 percent rating under the new criteria.  
38 C.F.R. § 4.7.  Moreover, while the examiner's description 
of the PTSD as severe on examination in September 2000 is not 
in itself controlling, the reported psychiatric symptoms 
appear to support a finding of severe impairment to also 
warrant a 70 percent rating under the old rating criteria as 
well.

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent under either 
the old or the new rating criteria.  The evidence does not 
show virtual isolation in the community or totally 
incapacitating symptoms as contemplated under the old rating 
criteria for a 100 percent rating.  Although the veteran 
reported in the September 2000 examination that he avoided 
crowds, he did admit to having a few friends, babysat, and 
remains married.  There is also no evidence of almost daily 
symptoms such as fantasy, confusion or panic, and the 
outbursts of anger have also not been shown to be almost 
daily in frequency.  While employment has been impaired to 
some degree, as the veteran indicated in his December 1996 VA 
examination that he became disabled in 1991 due to a back 
injury and the September 2000 Axis III diagnosis indicates 
that the veteran suffers from numerous physical problems.  
The totality of the evidence does not show that he is 
demonstrably unable to obtain or retain employment based on 
his PTSD.

Looking to the new rating criteria, the criteria for a 100 
percent rating have also not been met.  There is no 
persuasive evidence of gross impairment in thought processes 
or communication.  There was no evidence of persistent 
delusions or hallucinations at any of the VA examinations and 
there is no supporting evidence of total occupational and 
social impairment.  There is also no evidence of grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or own name.

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case a 70 percent 
rating is supportable under either the old or the new rating 
criteria.  While the evidence pertinent to the period covered 
by the appeal does show some fluctuation between the criteria 
for a 50 percent rating and a 70 percent rating, it does 
appear that certain significant symptoms which are 
contemplated by a 70 percent rating have continued throughout 
the period.  Accordingly, a 70 percent rating is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the PTSD disability has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial rating assigned for PTSD is increased to 70 
percent.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

